Citation Nr: 0521539	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  99-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as due to herbicide exposure.  

2.  Entitlement to an increased evaluation for orchialgia, 
left, post-operative varicocelectomy, currently rated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Cooper, Counsel 


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions that denied the veteran's 
claims.  

The issue regarding an increased rating is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDING OF FACT

A current skin disability, if any, is not related to a 
disease, injury, or event in service to include any herbicide 
exposure. 


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by 
service; and it may not be presumed to have been incurred 
during such service, including as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reflect that he was 
briefly treated for acne in 1966.  His remaining service 
medical records are entirely silent for treatment, clinical 
findings or complaints of any chronic skin disorder.  

On VA examination in October 1971, it was noted that his skin 
was clinically normal.  The veteran voiced no complaints 
regarding skin problems or abnormalities.  VA examinations 
conducted in October 1985 and September 1986 were similarly 
silent as to clinical findings or complaints related to a 
skin disorder.  

An August 1986 VA clinical record reflects that the veteran 
described health problems which he related to Agent Orange 
exposure.  Specifically, he indicated that he developed skin 
irritation beginning in 1974 on his back consisting of raised 
bumps which looked like pimples but did not drain or itch at 
times.  He said the skin problems affected his arms, legs, 
and back.  The veteran related that he had not seen a 
dermatologist for the problems.  

A November 1987 VA medical record notes that the veteran was 
seen in the dermatology clinic with complaints of a rash on 
his arms, chest, and back since August.  The diagnostic 
impression was tinea versicolor.  

An October 1997 VA examination report reflects that a review 
of the dermatological system revealed acne.  No objective 
findings were made.  There are no diagnoses of a skin 
disability. 

VA medical records dated from April 1999 to September 2004 
reflect treatment for a variety of complaints, including 
pruritus, tinea veriscolor, fungus infections, hemangioma 
versus lymphangioma of the left thorax, folliculitis, and 
seborrheic dermatitis.  

During a May 2002 VA diabetes mellitus examination, the 
veteran reported a history of acne.  He said he had received 
previous treatment for melanoma and eczema.  Psoriasis also 
had been noted. 

It was noted that he had several tumors removed from his back 
and groin area as a result of treatment from Dr. H.  During 
the May 2003 VA diabetes mellitus examination, it was noted 
that the veteran had a history of excisions of lipomas.  



Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In February 1998, the RO denied the 
veteran's claim of service connection.  The claim was later 
readjudicated under the VCAA in April 2002.  He was properly 
notified of the outcome as well as the reasoning behind the 
adverse decisions in February 1998 and April 2002 letters.  
The Board concludes that the discussion in the February 1998 
and April 2002 RO decisions, statement of the case (SOC) 
(issued in January 1999), supplemental statements of the case 
(SSOC) (issued in June and July 2002) and numerous letters 
over the years (to include the March 2001 VCAA letter) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOCs, and various letters informed him of:  
why the evidence on file was insufficient to grant service 
connection; what evidence the record revealed; what VA was 
doing to develop the claim; and what information and evidence 
was needed to substantiate his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claim for service connection.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits. Here, the March 2001 letter was sent 
following the February 1998 RO decision.  Any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made intense efforts to 
develop the record.  All relevant and obtainable records are 
on file to include the veteran's service and VA records.  The 
RO requested, on multiple occasions, that the veteran 
complete and return authorization forms so that outstanding 
records could be obtained.  In response, the veteran 
essentially that VA had all of his doctor's reports and 
related authorizations.  While VA has a duty to assist the 
veteran in the development of his claim, the veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  It is acknowledged that records from Dr. 
R.N. who the veteran says treated him from 1970 to 1985 are 
not on file.  The veteran has indicated that Dr. R. N. is 
dead and that his treatment records are essentially 
unobtainable, having been lost by a previous service 
representative.  Again, the RO has made exhaustive attempts 
to obtain all outstanding records.  Having reviewed the 
complete record, the Board believes that there is ample 
medical and other evidence of record upon which to decide the 
veteran's claim.  VA has fulfilled its duty to assist with 
regard to the veteran's claim.

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Specifically, a review of the veteran's service medical 
records reveals one isolated finding of acne during active 
service in November 1966.  Thereafter, until his service 
separation, there are no findings, complaints or diagnoses of 
acne or any other skin disability.  Further, there is no 
evidence of chloracne or other acneform disease within one 
year of his service separation in July 1970.  Notably, his 
skin was deemed clinically normal on VA examinations in 
October 1971, October 1985 and September 1986.

Beginning in 1986, the veteran reported having skin problems 
which were related to service to include herbicide exposure 
in service.  Notably, he indicated, however, that his skin 
problems actually began in 1974, which is many years after 
service separation.  In November 1987, he was noted to have 
tinea versicolor.  Subsequent diagnoses in the 1990s and more 
currently include pruritis, tinea versicolor, and seborrheic 
dermatitis, among other skin conditions.  Chloracne has never 
been diagnosed. 

There is no medical evidence linking any current skin 
disability to a disease, injury or event in service to 
include herbicide exposure.  

The only evidence portending that the veteran's current skin 
problems are in any way related to his service in the 
military comes from him personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495- 498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id. 
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  Hence, 
the most persuasive medical evidence of record indicates 
there is no etiological basis for linking his current skin 
problems to his military service.  See, e.g., Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability, to include as 
claimed as due to herbicide exposure, is denied.


REMAND

With regard to the veteran's claim for an increased 
evaluation for orchialgia, left, post-operative 
varicocelectomy, it is noted that the most recent VA 
examination in connection with the claim was conducted in 
October 1997.  In this regard, it is also noted that the 
examination report contained erroneous medical information, 
including the assertion that the veteran's suffered injuries 
to his abdomen, groin and scrotum due to shrapnel wounds.  
Due to the fact that many years have elapsed since the last 
VA examination it is clear that report may not accurately 
reflect the nature and severity of current symptomatology 
with regard to his service-connected orchialgia, left, post-
operative varicocelectomy.  As such, a more contemporary 
examination is indicated. 

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of his claim for increase.  See 38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of such examination sent to him by the 
pertinent VA medical facility.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that further 
RO action is required prior to appellate disposition.  
Accordingly, the case is hereby REMANDED to the RO, via the 
VA Appeals Management Center, for the following actions:   

1.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise, to determine the 
nature, extent and severity of service-
connected chronic orchialgia, post-
operative varicocelectomy.  The claims 
folders must be made available to and 
reviewed by the examiner.  All 
appropriate tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  In particular, 
the examiner should describe the specific 
manifestations of the veteran's service-
connected disorder including whether such 
results in symptoms similar to a urinary 
tract infection with recurrent 
symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times/year), and/or 
requiring continuous intensive management 
or whether the disability is manifested 
by symptoms which more closely 
appropriate severe or complete paralysis, 
neuritis or neuralgia of the nerve.  A 
full and complete rationale for all 
opinions offered must be provided.  

2.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal based on 
a de novo review of the pertinent 
evidence and without regard to any prior 
adjudication of the claim.  VCAA 
compliance must be ensured.

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


